DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/919,938 filed on July 02, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a communicator configured to transmit or receive user information or the position information of 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The review of the specification shows there is a corresponding structure described in the specification (Figure 2 and paragraph [0076]) of the current application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 uses of a term “or” in the claim renders the claim appear to be vague as it is not clear which portion of the claim is required by the claim and which portion of the claim is optional connected by the term “or”. Therefore, claim 1 is rejected as being indefinite. Claim 11 is rejected due to similar reasons set forth above with respect to claim 1.
Claim 9 recites “wherein the controller controls the imager to capture the image of the surrounding environment or the inside of the vehicle based on whether the rescue signal is transmitted.”  The uses of a term “or” in the claim renders the claim appear to be vague as it is not clear which portion of the claim is required by the claim and which portion of the claim is optional connected by the term “or”. Therefore, claim 9 is rejected as being indefinite. Claim 19 is rejected due to similar reasons set forth above with respect to claim 9.
Independent claim 1, and dependent claims 2, 3 and 5-8 which depended upon the independent claim 1 recites “a result of the determination”.  It is unclear whether the dependent claims 2, 3, 5-8 referring to “a result of the determination” as recited in the independent claim 1, or a different determination stated in each of the dependent claims 2, 3 and 5-8. Therefore, claims 2, 3 and 5-8 are rejected as being indefinite. Claims 12, 13 and 15-18 are rejected due to similar reasons set forth above with respect to claim 2, 3 and 5-8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (Pub. No. US 2015/0266452 A1).

Regarding claim 1, Choi discloses a vehicle comprising: a sensor configured to detect position information of the vehicle or a surrounding environment of the vehicle (¶0033: the position of the vehicle may be identified by using global positioning system (GPS) information obtained via GPS disposed within the vehicle); a communicator configured to transmit or receive user information or the position information of the vehicle to or from a user terminal (¶¶0034-0036: with respect to the position of the vehicle identified in step S221, in step S222 the vehicle controller may be configured to determine risk information for the position in which the vehicle is located with reference to time-based risk information of the position…the controller may be configured to adaptively change information regarding the detected mobile device to be transmitted to the driver of the vehicle… in step S223, information regarding the current state of the parked vehicle may be transmitted to the driver of the vehicle according to the risk information determined in step S222); and a controller configured to determine whether the vehicle is positioned in a security vulnerable area based on the position information of the vehicle or a result of the detection and to control a locking device to unlock a door of the vehicle based on a result of the determination and the user information (¶0034: with respect to the position of the vehicle identified in step S221, in step S222 the vehicle controller may be configured to determine risk information for the position in which the vehicle is located with reference to time-based risk information of the position).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1). 
Regarding claim 2, Choi does not explicitly disclose wherein the controller determines an approach position of a user and controls the locking device to unlock the door of the vehicle based on a result of the determination.  
However, Luchner discloses wherein the controller determines an approach position of a user and controls the locking device to unlock the door of the vehicle based on a result of the determination (¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110…if the user identified and recognized by user ID devices 107-B, 107-C or 107-D as a valid user, automobile 110 can automatically unlock the doors for the user …).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by utilizing wherein the controller determines an approach position of a user and controls the locking device to unlock the door of the vehicle based on a result of the determination, as taught by Luchner for  allowing or denying a user access to the automobile based on authenticating the user to determine if the user is a valid user (Luchner: abstract).
(¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110)  and determines an existence of an invader based on a result of the determination (¶0026: For one example, only valid users identified a valid driver can have access to driving controls to drive automobile 110. ¶¶0035, 0068:  the user is authenticated based on the received 2D or 3D facial features as a valid user. ..If no match exits, the use can be determined to be an invalid user). The motivation statement set forth above with respect to claim 2 applies here. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Kanematsu (Pub. No. US 2019/0010735 A1). 
Regarding claim 4, Choi does not teach wherein the controller controls the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled.
However, Kanematsu discloses  wherein the controller controls the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled (¶0014, 0049: The one or more processors are configured to count a number of times an inside door handle of the door has been operated. The one or more processors are configured to forcibly switch the door to the unlock state…).
 the controller controls the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled, as taught by Kanematsu to ensures safety when the occupant gets out of the vehicle while allowing the occupant to get out of the vehicle smoothly and quickly (Kanematsu: ¶0024). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Greenberg et al. (Pub. No. US 2019/0077372 A1).
Regarding claim 5, Choi does not disclose wherein the controller determines whether a door handle of the vehicle is pulled and controls the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination.
However, Greenberg discloses wherein the controller determines whether a door handle of the vehicle is pulled and controls the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination (¶0038:the identification controller 114 unlocks the door 110 without personalizing setting(s) upon detecting that the user 104 has pulled on the handle 204 for a predetermined period of time (e.g., 2 seconds)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by utilizing wherein the controller determines whether a door handle of the vehicle is pulled and controls the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Espinosa (Patent No. US 9,747,795 B1).
Regarding claim 6,  Choi does not disclose a warner configured to generate a warning to surroundings, wherein the controller determines whether a user is exposed to a danger and controls the warner to generate the warning to the surroundings of the vehicle based on a result of the determination.
However, Espinosa discloses a warner configured to generate a warning to surroundings, wherein the controller determines whether a user is exposed to a danger and controls the warner to generate the warning to the surroundings of the vehicle based on a result of the determination (col. 4, line 67 to col. 5, line 2, col. 6, lines 9-13, 50-62: the alert system 102 of the present invention may be able to determine potential ambushers approaching the vehicle 100…The warning unit 128 may also be configured to generate loud sounds external to the vehicle 100 in case of receipt of the detect signal, to disrupt the ambusher(s) from mounting a surprise attack on the vehicle 100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by utilizing a warner configured to generate a warning to surroundings, wherein the controller determines whether a user is exposed to a danger and controls the warner to generate the warning to the surroundings of the vehicle .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Espinosa (Patent No. US 9,747,795 B1) as applied to claim 6, and further in view of Lee et al. (Pub. No. US 2019/0037034 A1). 
Regarding claim 7, Choi in view of Espinosa does not disclose wherein the controller determines whether a distance between the user terminal and the vehicle is greater than or equal to a preset distance and generates a warning based on a result of the determination.
However, Lee discloses wherein the controller determines whether a distance between the user terminal  and the vehicle is greater than or equal to a preset distance (Figs. 5-6, ¶¶0162-0163: when the mobile terminal 100 receives a request signal associated with the vehicle while being farther away than a predetermined distance (a distance capable of receiving a low-frequency signal (a PKE signal, a request signal associated with the vehicle) sent from the vehicle, for example, 1.5 m), the controller 180 can determine that it is a relay attack using the amplifier 400…) and generates a warning based on a result of the determination (the controller 180 can display notification information 500 indicating that there is a theft attempt (relay attack attempt) of the vehicle 300).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Espinosa by utilizing wherein the controller determines whether a distance between the user terminal and the vehicle is 
Regarding claim 8, Choi does not explicitly disclose wherein the communicator transmits a rescue signal to outside the vehicle, wherein the controller determines whether the user terminal approaches a range within a preset distance from the vehicle within a preset time and controls the communicator to transmit the rescue signal based on a result of the determination.
However, Lee discloses wherein the communicator transmits a rescue signal to outside the vehicle (Fig. 16, ¶0257: the controller 180 can output notification information 500 indicating that there is an attempted theft of the vehicle through the output unit 150 or transmit a control command for controlling the vehicle 300 to output an alarm to the vehicle 300 through the communication unit 110), wherein the controller determines whether the user terminal approaches a range within a preset distance from the vehicle (Fig. 18, ¶0257: the mobile terminal according to an embodiment of the present disclosure can measure a distance between the mobile terminal and the vehicle. ¶0261: as illustrated in FIG. 18(b), determine whether or not the mobile terminal approaches the vehicle based on a location change of the mobile terminal … as illustrated in FIG. 18(c), when it is sensed that the mobile terminal has entered the first region 210 subsequent to approaching the vehicle..) within a preset time (¶0257: when a request signal associated with the vehicle is received at a time other than the time zone that uses the vehicle (or in a time zone that performs other tasks) and controls the communicator to transmit the rescue signal based on a result of the determination (¶0257: the controller 180 can output notification information 500 indicating that there is an attempted theft of the vehicle through the output unit 150 or transmit a control command for controlling the vehicle 300 to output an alarm to the vehicle 300 through the communication unit 110). The motivation statement set forth above with respect to claim 7 applies here. 
Regarding claim 9, Choi in view of Espinosa and Lee discloses the vehicle of claim 8. Lee further discloses  an imager configured to capture an image of the surrounding environment or an inside of the vehicle (¶0266: an AVM camera), wherein the controller controls the imager to capture the image of the surrounding environment or the inside of the vehicle based on whether the rescue signal is transmitted (¶0265-0266: when a request signal associated with the vehicle is received while at least one of the mobile terminal 100 (or vehicle key module 200)…the controller 180 can activate a black box provided in the vehicle or transmit a control command for activating an AVM camera (Around View Monitor camera) to the vehicle 300 through the communication unit 110…when a request signal associated with the vehicle is received while at least one of the mobile terminal 100 (or vehicle key module 200). The motivation statement set forth above with respect to claim 7 applies here. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Morgan et al. (Pub. No. US 2013/0238366 A1). 
Regarding claim 10, Choi does not explicitly disclose wherein the controller learns a traveling pattern, forms data from the security vulnerable area based on a result of the learning, and determines whether the vehicle is positioned in the security vulnerable area based on the data.
(¶0028: the onboard device, monitoring the location of the vehicle, collects data related to how much time a vehicle has spent in the geo-fenced area…data indicative of a vehicle traveling into a high crime geo-fenced area once a month will impact the policy differently than if the vehicle parks within the high crime geo-fenced area daily).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by utilizing wherein the controller learns a traveling pattern, forms data from the security vulnerable area based on a result of the learning, and determines whether the vehicle is positioned in the security vulnerable area based on the data, as taught by Morgan for determining whether the vehicle is located within a high crime area (Morgan: ¶0027). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi (JP2009079418 A). 

Regarding claim 11, Choi discloses a method of controlling a vehicle, the method comprising: detecting position information of the vehicle or a surrounding environment of the vehicle  (¶0033: the position of the vehicle may be identified by using global positioning system (GPS) information obtained via GPS disposed within the vehicle); transmitting or receiving user information or the position information of the vehicle to or from a user terminal (¶¶0034-0036: with respect to the position of the vehicle identified in step S221, in step S222 the vehicle controller may be configured to determine risk information for the position in which the vehicle is located with reference to time-based risk information of the position…the controller may be configured to adaptively change information regarding the detected mobile device to be transmitted to the driver of the vehicle… in step S223, information regarding the current state of the parked vehicle may be transmitted to the driver of the vehicle according to the risk information determined in step S222); determining whether the vehicle is positioned in a security vulnerable area based on the position information of the vehicle or a result of the detection  (¶0034: with respect to the position of the vehicle identified in step S221, in step S222 the vehicle controller may be configured to determine risk information for the position in which the vehicle is located with reference to time-based risk information of the position).
Choi does not explicitly disclose controlling a locking device to unlock a door of the vehicle based on a result of the determination and the user information.
However, Masashi discloses controlling a locking device to unlock a door of the vehicle based on a result of the determination (page 2: when the door is unlocked according to the radio wave received from the portable device, the in-vehicle device uses, for example, GPS, etc. A) Area where the host vehicle is relatively unsafe) and the user information (page 2: an in-vehicle device using radio waves. Detects that the user who has the mobile key has approached the vehicle and automatically unlocks (unlocks) the door).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by utilizing controlling a locking device to unlock a door of the vehicle based on a result of the determination and the user .
Claims 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi(JP2009079418 A) as applied to claim 11, and further in view of Luchner et al. (Pub. No. US 2019/0071055 A1).

Regarding claim 12, Choi in view of Masashi does not explicitly disclose wherein the controlling comprises determining an approach position of a user and controlling the locking device to unlock the door of the vehicle based on a result of the determination.
However, Luchner discloses wherein the controlling comprises determining an approach position of a user and controlling the locking device to unlock the door of the vehicle based on a result of the determination (¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110…if the user identified and recognized by user ID devices 107-B, 107-C or 107-D as a valid user, automobile 110 can automatically unlock the doors for the user …).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Luchner by utilizing wherein the controlling comprises determining an approach position of a user and controlling the locking device to unlock the door of the vehicle based on a result of the determination, as taught by Luchner for allowing or denying a user access to the automobile based on authenticating the user to determine if the user is a valid user (Luchner: abstract).
(¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110)  and determining an existence of an invader based on a result of the determination (¶0026: For one example, only valid users identified a valid driver can have access to driving controls to drive automobile 110. ¶¶0035, 0068:  the user is authenticated based on the received 2D or 3D facial features as a valid user...If no match exits, the use can be determined to be an invalid user). The motivation statement set forth above with respect to claim 12 applies here. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi (JP2009079418 A) as applied to claim 11, and further in view of Kanematsu (Pub. No. US 2019/0010735 A1). 
Regarding claim 14, Choi in view of Masashi does not explicitly disclose wherein the controlling comprises controlling the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled.
However, Kanematsu discloses wherein the controlling comprises controlling the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled (¶0014, 0049: The one or more processors are configured to count a number of times an inside door handle of the door has been operated. The one or more processors are configured to forcibly switch the door to the unlock state…).
. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi(JP2009079418 A) as applied to claim 11, and further in view of Greenberg et al. (Pub. No. US 2019/007372 A1).
Regarding claim 15, Choi in view of Masashi does not disclose wherein the controlling comprises: determining whether a door handle of the vehicle is pulled; and controlling the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination.
However, Greenberg disclose wherein the controlling comprises: determining whether a door handle of the vehicle is pulled; and controlling the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination (¶0038:the identification controller 114 unlocks the door 110 without personalizing setting(s) upon detecting that the user 104 has pulled on the handle 204 for a predetermined period of time (e.g., 2 seconds)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Masashi by utilizing . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi (JP2009079418 A) as applied to claim 11, and further in view of Espinosa (Patent No. US 9,747,795 B1).
Regarding claim 16, Choi in view of Masashi does not explicitly disclose generating a warning to the surrounding environment of the vehicle, wherein the controlling comprises determining whether a user is exposed to a danger and generating the warning to the surrounding environment of the vehicle based on a result of the determination.
However, Espinosa discloses generating a warning to the surrounding environment of the vehicle, wherein the controlling comprises determining whether a user is exposed to a danger and generating the warning to the surrounding environment of the vehicle based on a result of the determination (col. 4, line 67 to col. 5, line 2, col. 6, lines 9-13, 50-62: the alert system 102 of the present invention may be able to determine potential ambushers approaching the vehicle 100…The warning unit 128 may also be configured to generate loud sounds external to the vehicle 100 in case of receipt of the detect signal, to disrupt the ambusher(s) from mounting a surprise attack on the vehicle 100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Masashi by utilizing .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi (JP2009079418 A) and Espinosa (Patent No. US 9,747,795 B1) as applied to claim 16, and further in view of Lee et al. (Pub. No. US 2019/0037034 A1). 
Regarding claim 17, Choi in view of Masashi and Espinosa does not explicitly disclose wherein the controlling comprises determining whether a distance between the user terminal and the vehicle is greater than or equal to a preset distance and generating a warning based on a result of the determination.
However, Lee disclose wherein the controlling comprises determining whether a distance between the user terminal and the vehicle is greater than or equal to a preset distance (Figs. 5-6, ¶¶0162-0163: when the mobile terminal 100 receives a request signal associated with the vehicle while being farther away than a predetermined distance (a distance capable of receiving a low-frequency signal (a PKE signal, a request signal associated with the vehicle) sent from the vehicle, for example, 1.5 m), the controller 180 can determine that it is a relay attack using the amplifier 400…) and generating a warning based on a result of the determination(the controller 180 can display notification information 500 indicating that there is a theft attempt (relay attack attempt) of the vehicle 300).

Regarding claim 18, Choi in view of Masashi and Espinosa does not explicitly disclose transmitting a rescue signal to outside the vehicle, wherein the controlling comprises determining whether the user terminal approaches a range within a preset distance from the vehicle within a preset time and transmitting the rescue signal based on a result of the determination.
However, Lee disclose transmitting a rescue signal to outside the vehicle(Fig. 16, ¶0257: the controller 180 can output notification information 500 indicating that there is an attempted theft of the vehicle through the output unit 150 or transmit a control command for controlling the vehicle 300 to output an alarm to the vehicle 300 through the communication unit 110), wherein the controlling comprises determining whether the user terminal approaches a range  within a preset distance from the vehicle (Fig. 18, ¶0257: the mobile terminal according to an embodiment of the present disclosure can measure a distance between the mobile terminal and the vehicle. ¶0261: as illustrated in FIG. 18(b), determine whether or not the mobile terminal approaches the vehicle based on a location change of the mobile terminal … as illustrated in FIG. 18(c), when it is sensed that the mobile terminal has entered the first region 210 subsequent to approaching the vehicle..)  within a preset time (¶0257: when a request signal associated with the vehicle is received at a time other than the time zone that uses the vehicle (or in a time zone that performs other tasks) and transmitting the rescue signal based on a result of the determination (¶0257: the controller 180 can output notification information 500 indicating that there is an attempted theft of the vehicle through the output unit 150 or transmit a control command for controlling the vehicle 300 to output an alarm to the vehicle 300 through the communication unit 110). The motivation statement set forth above with respect to claim 17 applies here. 
Regarding claim 19, Choi in view of Masashi, Espinosa and Lee disclose the method of claim 18. Lee further discloses capturing an image of the surrounding environment or an inside of the vehicle, wherein the controlling comprises capturing the image of the surrounding environment or the inside of the vehicle based on whether the rescue signal is transmitted (¶0265-0266: when a request signal associated with the vehicle is received while at least one of the mobile terminal 100 (or vehicle key module 200)…the controller 180 can activate a black box provided in the vehicle or transmit a control command for activating an AVM camera (Around View Monitor camera) to the vehicle 300 through the communication unit 110…when a request signal associated with the vehicle is received while at least one of the mobile terminal 100 (or vehicle key module 200). The motivation statement set forth above with respect to claim 17 applies here. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. US 2015/0266452 A1) in view of Masashi(JP2009079418 A) as applied to claim 11, and further in view of Morgan et al. (Pub. No. US 2013/0238366 A1). 

However, Morgan discloses wherein the controlling comprises learning a traveling pattern, forming data from the security vulnerable area based on a result of the learning, and determining whether the vehicle is positioned in the security vulnerable area based on the data (¶0028: the onboard device, monitoring the location of the vehicle, collects data related to how much time a vehicle has spent in the geo-fenced area…data indicative of a vehicle traveling into a high crime geo-fenced area once a month will impact the policy differently than if the vehicle parks within the high crime geo-fenced area daily).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by utilizing wherein the controlling comprises learning a traveling pattern, forming data from the security vulnerable area based on a result of the learning, and determining whether the vehicle is positioned in the security vulnerable area based on the data, as taught by Morgan for determining whether the vehicle is located within a high crime area (Morgan: ¶0027). 

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hara et al. (Pub. No US 2006/0049925 A1) describes an anti-theft system for a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488